956 F.2d 269
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Hwa Hsi LOVELACE, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 91-6138.
United States Court of Appeals, Sixth Circuit.
Feb. 27, 1992.

Before BOYCE F. MARTIN, Jr., MILBURN and DAVID A. NELSON, Circuit Judges.

ORDER

1
Hwa Hsi Lovelace, a Tennessee resident, appeals pro se from the judgment for the defendant in this action challenging a tax levy, alleging an unauthorized disclosure of tax information, and contesting the procedural regularity of a tax lien against her real property.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Lovelace sought declaratory, injunctive, and monetary relief in this action arising out of a dispute over defendant's attempt to collect a tax deficiency.   Lovelace and her ex-husband failed to file tax returns for the years 1981 and 1982.   Defendant's collection efforts eventually included filing a notice of lien against Lovelace's property in Tennessee and a notice of levy to her employer.   The district court granted summary judgment to the defendant on all claims, concluding that Lovelace lacked standing to challenge the levy under 26 U.S.C. § 7426(a), that no unauthorized disclosure had been alleged, and that defendant had complied with the procedural requirements of notice.


3
On appeal, Lovelace raises several arguments which challenge the validity of the underlying tax liability rather than the procedural regularity of the tax lien.   Such arguments are not permissible in this type of action.   See Pollack v. United States, 819 F.2d 144, 145 (6th Cir.1987) (per curiam).   She also raises several claims of procedural error by the district court which are meritless.   Other claims stated in the appellate brief are incomprehensible.   Accordingly, the district court's judgment is affirmed for the reasons stated in its memorandum opinions of June 5, 1991 and September 5, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.   All pending motions are denied.